[CERTIFIED TRANLSATION]
         Case 3:21-cv-01224-SCC Document 1-1 Filed 05/13/21 Page 1 of 29

         CG2021CV00863 04/12/2021 12:57:01 pm Entry No. 1 Page 1 of 28



                      COMMONWEALTH OF PUERTO RICO
                         COURT OF FIRST INSTANCE
                       SUPERIOR COURT, CAGUAS PART

            FAUSTINO XAVIER                             CIVIL CASE NO.:
           BETANCOURT COLON

                     Petitioner                         SUBJECT:
                                                        PETITION FOR ODER
                          v.

     HOSPITAL MENONITA CAGUAS,
         INC., JOHN DOES 1-100

                   Respondents


           PETITION FOR ORDER OF PERMANENT INJUNCTION
                    (not requesting preliminary injunction)

 TO THE HONORABLE COURT:

        Comes now the petitioner, Faustino Xavier Betancourt Colón (hereinafter the

 “Petitioner” or “Betancourt Colón”), through the undersigned legal counsel, and

 requests a permanent injunction pursuant to 42 U.S.C. § 12188 due to the failure by

 Hospital Menonita Caguas, Inc. (hereinafter the “Respondent”) to comply with the

 provisions of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et

 seq. (hereinafter the “ADA”). 1




 1The obligations of Title III of the ADA extend to all private entities and commercial facilities
 that provide services to the public. The obligation imposed by Title III consists of not
 discriminating in the offering of said services against persons with disabilities in the equal
 and full enjoyment of the goods, services and facilities, privileges, advantages, or
 accommodations in any place of public accommodation. The official link provided by the U.S.
 Government with information about Title II/III of the ADA is: http://www.ada.gov/




                                                1
[CERTIFIED TRANSLATION]
         Case 3:21-cv-01224-SCC Document 1-1 Filed 05/13/21 Page 2 of 29
        CG2021CV00863 04/12/2021 12:57:01 pm Entry No. 1 Page 2 of 28




           THE PLACE OF PUBLIC ACCOMMODATION AT ISSUE

 1.   This action seeks to remedy the unlawful discrimination that is takin place in an

 established and known place of public accommodation                  2
                                                                          in the location that is

 mentioned below:


                    HOSPITAL MENONITA DE CAGUAS
                      CARRETERA 172 BO TURBACO
                     CAGUAS, PUERTO RICO PR 00725
                           LOT: 225-083-524-05
              COORDINATES: 18.22011234146754, -66.0495750854911

  (We will hereinafter refer to this place as the “Property” or the “place of public

 accommodation”).


                               NEED FOR THIS ACTION

 2.     This Petition for Permanent Injunction is necessary for the following reasons:

        a) The Respondent did not procure the elimination of architectural barriers;

        b) The Respondents have architectural barriers in the place of public

            accommodation in violation of the ADA and the Accessible Design

            Guidelines established by the U.S. Department of Justice, which may be

            accessed          through          the        following          official        link:

            https://www.ada.gov/2010ADAstandards_index.htm




 2 The term “public accommodation” or “place of public accommodation”, 42 U.S.C. 12181(7),
 is defined as any private entity the operations of which affect commerce, and the following
 places are specifically mentioned as examples of places of public accommodation: hotels,
 motels, inns, restaurants, bars, other establishments serving food or drinks, motion picture
 houses, theaters, concert halls, stadiums, places of exhibition or entertainment, auditoriums,
 convention centers, lecture halls, places of public gathering, bakeries, grocery stores, clothing
 stores, hardware stores, shopping centers, other sales or rental establishments, laundromats,
 dry-cleaners, banks, barber shops, beauty shops, travel services, shoe repair services, funeral
 parlors, gas stations, offices of accountants or lawyers, pharmacies, insurance offices,
 professional offices of health care providers, hospitals, other service establishments, public
 transportation terminals, museums, libraries, galleries, other places of public display or
 collection, parks, zoos, amusement parks, other places of recreation, nursery schools,
 elementary, secondary, graduate or postgraduate private schools, universities, other places
 of education, day care centers, senior citizen centers, homeless shelters, food banks, adoption
 agencies, other social service center establishments, gymnasiums, health spas, bowling
 alleys, golf courses, and other places of exercise or recreation.
                                                2
[CERTIFIED TRANSLATION]
        Case 3:21-cv-01224-SCC Document 1-1 Filed 05/13/21 Page 3 of 29
        CG2021CV00863 04/12/2021 12:57:01 pm Entry No. 1 Page 3 of 28


       c) The Petitioner visited the place of public accommodation and personally

           encountered architectural barriers related to his disability.

       d) The Petitioner (i) is at imminent risk of encountering the architectural

           barriers and (ii) it would be futile for him to return to the place of public

           accommodation at this time, since it would entail a risk to his personal

           safety or would be equivalent to submitting himself to an unpleasant,

           humiliating, and discriminatory condition or situation.

       e) The Petitioner’s intention at this time is to be able to enjoy the goods,

           privileges, [and] services that are available at the place of public

           accommodation once all of the architectural barriers are completely

           removed. However, the Petitioner reserves the right to return to the place

           of public accommodation at any time before the architectural barriers are

           removed, even if it might entail submitting himself to dangerous or

           discriminatory conditions, in order to seek out, identify, and denounce the

           discrimination.

                                 THE PETITIONER

 3.    The Petitioner is a person with a physical or mental disability that substantially

 limits several of his main daily activities. His physical disability consists of: cardiac

 failure (congestive heart failure, 20% heart function), hydrocephaly, foot

 abnormalities, obesity. These conditions or impairments, all of them together and

 each of them individually, substantially limit the Petitioner (compared to the

 majority of the population) from carrying out the following main daily activities:

 walking, standing, lifting objects, bending, among others. By way of example,

 cardiac failure causes foot swelling (due to the accumulation of fluids), which results

 in limited mobility. Cardiac failure causes breathing problems, which results in a

 substantially limited walking capacity. Foot deformities cause substantial mobility




                                            3
[CERTIFIED TRANSLATION]
         Case 3:21-cv-01224-SCC Document 1-1 Filed 05/13/21 Page 4 of 29
        CG2021CV00863 04/12/2021 12:57:01 pm Entry No. 1 Page 4 of 28


 limitations. Hydrocephaly causes a frequent need to urinate and limits the ability to

 walk and maintain balance. Obesity, for its part, is not a mere physical characteristic

 in the plaintiff's case, but rather a medical and measurable condition that is, in itself,

 a disability, since it substantially limits the ability to move. Alternatively, it is alleged

 that obesity is a disability inasmuch as it has an underlying cause, to wit: cardiac

 failure, hydrocephaly, and congenital foot deformity. The plaintiff has an extensive

 medical record pertaining to the aforementioned conditions. Mr. Betancourt Colón

 is registered with the Puerto Rico Department of Health as a person with disabilities

 (ID No. B-201009500). Also, he was issued what is commonly known as a

 permanent “disabled ID”, which is essentially a special sign issued by the

 Department of Transportation and Public Works of the Commonwealth of Puerto

 Rico allowing Mr. Faustino Colón to be able to legally park in spaces designated as

 accessible (“for persons with disabilities”). Mr. Faustino Colón also owns and

 frequently uses a mobility scooter, which is equivalent to a wheelchair. His mailing

 and home address is: RES LOS LIRIOS APT. 34, 11 CALLE TERESA

 JORNET, EDIFICIO 12, APT 34, SAN JUAN (CUPEY), PR 00926-7561. HIS

 TELEPHONE NUMBER IS: (787) 348-7280.

 4.     The Petitioner has a disability as defined by the ADA. 42 U.S.C. §

 12102(1)(A).

 5.     As mentioned before, the Department of Transportation and Public Works of

 the Government of Puerto Rico (DTOP, Spanish acronym) has issued the Petitioner

 a removable sign indicating that he is a disabled person, so that the Petitioner may

 use it to park in parking spaces that have been identified as accessible or “for persons

 with disabilities”, with number 1124023. The removable sign is not required to be

 used in a specific vehicle and it does not have to be used in a motor vehicle registered

 to the Petitioner’s name. The Petitioner has the right to use the removable sign issued




                                              4
[CERTIFIED TRANSLATION]
        Case 3:21-cv-01224-SCC Document 1-1 Filed 05/13/21 Page 5 of 29
        CG2021CV00863 04/12/2021 12:57:01 pm Entry No. 1 Page 5 of 28


 by the DTOP in any vehicle, whether the vehicle belongs to him, a family member,

 or a friend, or in a vehicle in which he simply happens to be riding. The Petitioner

 has the legal right to use parking spaces designated as accessible or “for persons with

 disabilities” in this jurisdiction, regardless of the motor vehicle in which he is

 traveling.

                                   THE RESPONDENTS

 6.    The Respondents are the following natural persons or legal entities:

          i.   Hospital Menonita Caguas, Inc. This legal entity is the owner, lessor,

               lessee, or operator of the Property that is identified in the first paragraph

               of this Petition.

         ii.   John Does 1-100. These unknown natural persons or legal entities are

               the owners, lessors, lessees, and operators of the Property that is

               identified in the first paragraph of this Petition. Since their identity is

               unknown at this time, the Petition will be amended to include them in

               this civil suit. In this Petition, the term “Petitioner” [sic] also includes

               all the unknown respondents identified with the fictitious name “John

               Does 1-100”.

                       JURISDICTION AND COMPETENCE

 9. [sic] In the event that this civil suit were removed to the United States District

 Court strictly following the applicable procedural requirements, in rem jurisdiction

 is invoked pursuant to 28 U.S.C. §§ 1331 and 1343 (a)(3) and (a)(4) for violations

 of the ADA.

 10. The Court of First Instance has original jurisdiction to hear and rule on

 controversies that arise under Title III of the Americans with Disabilities Act, 42

 U.S.C. § 12181 et seq.




                                             5
[CERTIFIED TRANSLATION]
        Case 3:21-cv-01224-SCC Document 1-1 Filed 05/13/21 Page 6 of 29
        CG2021CV00863 04/12/2021 12:57:01 pm Entry No. 1 Page 6 of 28


 11. This civil action has been filed before the judicial forum with competence,

 inasmuch as the Property in controversy is located in this judicial region.

                                        FACTS

 12. The Property is a place of public accommodation, as defined by the ADA, 42

 U.S.C. 12181(7) and it is a place that is open to the public, the operation of which

 affects commerce. The Property is not residential in nature, it is not a private club,

 and it is not a church.

 13. The Petitioner is a resident of Puerto Rico and lives a very short distance by

 motor vehicle from the Property. Specifically, he lives about 16 or 18 minutes or 9

 or 11 miles away, depending on which route he takes.

 14. The Petitioner visited the Property on or around February 12, 2021, and found

 barriers that interfered with his ability to use and enjoy the goods, services,

 privileges, and accommodations offered at the Property.

 15. Additionally, and separately from the above, the Petitioner invokes standing as

 a person who intends to return to the Property expressly to seek out and identify any

 architectural barriers existing in the Property in the future. He intends to seek out

 and identify any architectural barriers in order to: (1) denounce additional barriers

 that may be found in the future; (2) check for compliance with or violations of any

 order that the court may issue regarding the elimination of architectural barriers. It

 is affirmatively alleged that [the Petitioner has] standing as a civil rights tester, as

 alleged in this paragraph, in accordance with the binding precedent in this

 jurisdiction established in Suarez-Torres v. Panadería y Repostería España, Inc., No.

 18-1618 (1st Cir. Feb. 17, 2021), where it was established that it is not necessary for

 a person with disabilities to be a “bona fide client or customer” of the place of public

 accommodation to have standing to claim rights under the ADA. A civil rights tester

 is a person who has the specific intention to seek out, identify, and denounce

 discrimi


                                            6
[CERTIFIED TRANSLATION]
        Case 3:21-cv-01224-SCC Document 1-1 Filed 05/13/21 Page 7 of 29
        CG2021CV00863 04/12/2021 12:57:01 pm Entry No. 1 Page 7 of 28


 discrimination, even if it entails submitting to said discrimination or to unsafe

 conditions. In Suarez-Torres v. Panadería y Repostería España, Inc., the First Circuit

 unequivocally established the existence of standing as a tester by ruling that:

       Panaderia España contends that, as testers, appellants are unable to establish
       an injury because their only motivation in visiting the bakery was to detect
       ADA violations.

       We have not previously addressed the impact of a plaintiff's status as a "tester"
       on her ability to establish standing under the ADA. However, the circuits that
       have considered this issue have uniformly concluded that an individual's
       "tester" status does not defeat standing. As the Eleventh Circuit explained in
       Houston v. Marod Supermarkets, Inc., the ADA guarantees the right of any
       individual to be free from "disability discrimination in the enjoyment of
       [public places of accommodation] regardless of [the individual's] motive for
       visiting the facility." 733 F.3d at 1332. Congress did not limit the protections
       of the ADA to "clients or customers" or otherwise impose a bona fide visitor
       requirement. Id. at 1332-34 (contrasting 42 U.S.C. §§ 3604(a), and
       12182(b)(1)(A)(iv), which do contain such requirements). Hence, such
       limitations should not be read into the ADA. Id. We agree with this analysis.
       Accordingly, we conclude that appellants' status as testers does not defeat
       standing.

 Suarez-Torres v. Panadería y Repostería España, Inc., No. 18-1618 (1st Cir. Feb. 17,

 2021) (internal citations omitted)(emphasis ours).

 16. In his capacity as a bona fide customer, the Petitioner has felt, and to this day

 continues to feel, dissuaded or discouraged from visiting the Property because he is

 aware that there are unlawful barriers that limit and interfere with his access to the

 same. The Petitioner knows that it would be useless to face these barriers because

 facing them implies submitting himself to a humiliating, discriminatory, and

 dangerous situation. All the barriers described herein are directly related to the

 Petitioner’s disability and interfere with his full and equal access. However, despite

 feeling dissuaded, he intends to return in order to seek out, identify, and denounce

 the discrimination that exists at said Property.




                                           7
[CERTIFIED TRANSLATION]
        Case 3:21-cv-01224-SCC Document 1-1 Filed 05/13/21 Page 8 of 29
        CG2021CV00863 04/12/2021 12:57:01 pm Entry No. 1 Page 8 of 28


 17. Based on his personal observations, and based on his experience as a person

 with limitations who has seen hundreds of accessible and inaccessible places

 throughout his lifetime, the Petitioner affirmatively alleges that the following

 architectural design barriers related to his disability and mobility limitations are in

 place at the Property:

                           Access from Outside the Property:
                          Parking, Access Route, and Entrance

  a)    Regarding the access route, there is no access route from the parking spaces

        or the sidewalk to an accessible entrance without steps. ADAAG 1991 § 4.3;

        ADAAG 2010 § 206.2.1. Possible solutions: add a ramp that complies with

        current standards.

   b)   The accessible parking spaces are not located in the closest accessible route

        to the accessible entrance. ADAAG 2010 § 502.6. Possible solution:

        reconfiguring the parking spaces.




   c)   The parking spaces that were visited are poorly set up because part of the

        parking space is on the public sidewalk, thus the parking space is not properly

        located or configured. ADAAG 2010 § 502.6.




                                            8
[CERTIFIED TRANSLATION]
         Case 3:21-cv-01224-SCC Document 1-1 Filed 05/13/21 Page 9 of 29
         CG2021CV00863 04/12/2021 12:57:01 pm Entry No. 1 Page 9 of 28



   d)    The parking lot does not receive proper maintenance in order to be kept in

         “operable condition”, in violation of 28 C.F.R. § 36.211(a). For example, the

         parking area has been maintained poorly and inconsistently, and not in

         compliance with the applicable standards.

   e)    The access route from the parking lot to the entrance of the public

         accommodation has steps instead of ramps, which is substantially inconsistent

         with and inaccessible to persons with limitations or disabilities, in violation of

         the requirements of the applicable standards. ADAAG 1991 §§ 4.7.1, 4.7.2,

         4.7.2.3, 4.7.4, 4.7.5, 4.7.6, 4.7.9, 4.7.10; ADAAG 2010 §§ 402.2, 406.1,

         405.2, 406.1, 405.3, 405.5, 406.4, 406.3. Possible solutions: Implementing an

         accessible route in keeping with the regulatory requirements.




               Access Inside the Property: Access to Goods and Services

    f)   There are service and sales counters, but their configuration and dimensions

         are substantially inconsistent with the applicable standards. ADAAG 1991 §

         7.2 ADAAG 2010 §§ 904.3.1, because the counters in all the areas are high

         (requiring that a portion of the counter measure 36” high by 36” wide), 904.4




                                             9
[CERTIFIED TRANSLATION]
        Case 3:21-cv-01224-SCC Document 1-1 Filed 05/13/21 Page 10 of 29
        CG2021CV00863 04/12/2021 12:57:01 pm Entry No. 1 Page 10 of 28


        (requiring that the accessible part of the counter be as deep as the non-

        accessible part of same), 904.4, 904.1 (requiring a minimum amount of space

        for parallel or horizontal approach), 306.2.2, 306.2.4, 306.3.1 (requiring a

        space under the counter when the counter is designed for frontal approach).

        Possible solutions: lowering a section of the counter; expanding a section of

        the counter; replacing the counter; expanding the depth of the counter;

        reconfiguring spaces to allow for parallel or frontal approach; reconfiguring

        the counter to provide the required space under the counter in cases of frontal

        approach design.

   g)   There are counters set up for people to reach materials, objects, or goods that

        are available to everyone on a self-service basis, but said materials, objects,

        or goods are out of reach, since they are placed at more than 48” from the

        ground and the counter is substantially incompatible with the requirements of

        the applicable standards. ADAAG 2010 ADAAG 2010 §§ 904.5.1, 308.3.1,

        308.3.1 [sic], 308.3.2, 308.2.1, 904.5.1, 904.5.1, 904.5.2. Possible solutions:

        placing the items elsewhere, replacing the counter, or lowering the height of

        the counter.

   h)   There is a waiting area for people to sit down, but there is no designated space

        for persons with disabilities—and, in this case, the Plaintiff, due to his

        physical condition, necessarily requires a wheelchair—to properly position

        themselves, which is substantially inconsistent with the applicable standards.

        ADAAG 2010 §§ 802.1.2, 802.1.3. Possible solutions: eliminating some seats

        to make space to accommodate persons with disabilities; expanding the sitting

        area.

   i)   Regarding the toilet area in the restrooms, the space provided around the

        toilets is substantially inconsistent with the applicable standards. ADAAG

        1991


                                           10
[CERTIFIED TRANSLATION]
        Case 3:21-cv-01224-SCC Document 1-1 Filed 05/13/21 Page 11 of 29
        CG2021CV00863 04/12/2021 12:57:01 pm Entry No. 1 Page 11 of 28




       1991 § 4.22; ADAAG 2010 § 604.3.1, 604.8.1.1. Possible solutions:

       expanding the restrooms; moving objects to make space.

 18. Based on his personal observations, and based on his experience as a person

 with limitations who has seen hundreds of accessible and inaccessible places

 throughout his lifetime, the Petitioner affirmatively alleges that the following

 barriers linked to discriminatory policies related to the use of the designs and the

 operation of Panadería España [sic] are in place at the Property.

         i.   The Respondents have a policy and practice of serving persons who use

              a chair at high counters. This situation does not allow the Petitioner to

              have “full and equal enjoyment” of the access that is available to

              persons without disabilities. 42 U.S.C. § 12182(a). This situation causes

              the Petitioner to have an experience that is not the functional equivalent

              of the experience enjoyed by persons without disabilities who visit the

              place. 42 U.S.C. § 12182(b)(1)(A)(ii).

          ii. The Respondents have a policy and practice of serving persons who use

              a chair at counters with the legally required height. This situation does

              not allow the Petitioner to have “full and equal enjoyment” of the access

              that is available to persons without disabilities. 42 U.S.C. § 12182(a).

              This situation causes the Petitioner to have an experience that is not the

              functional equivalent of the experience enjoyed by persons without

              disabilities who visit the place. 42 U.S.C. § 12182(b)(1)(A)(ii).

          iii. The Respondent has a policy and practice of placing the chairs in the

              waiting room too close together. This situation does not allow the

              Petitioner to have “full and equal enjoyment” of the access that is

              available to persons without disabilities. 42 U.S.C. § 12182(a). This

              situation


                                          11
[CERTIFIED TRANSLATION]
        Case 3:21-cv-01224-SCC Document 1-1 Filed 05/13/21 Page 12 of 29
           CG2021CV00863 04/12/2021 12:57:01 pm Entry No. 1 Page 12 of 28

                situation causes the Petitioner to have an experience that is not the

                functional equivalent of the experience enjoyed by persons without

                disabilities who visit the place, since there are tables that he cannot use

                in an integrated environment. 42 U.S.C. § 12182(b)(1)(A)(ii). Olmstead

                v. L.C. ex rel. Zimring, 527 U.S. 581, 592, 119 S. Ct. 2176, 144 L.Ed.2d

                540 (1999) (it is mentioned that goods and services must be provided

                in “a setting that enables individuals with disabilities to interact with

                non-disabled persons to the fullest extent possible.”). The most

                accessible tables are not configured so as to be integrated with the rest

                of the areas and arranged by area type. Additionally, the most accessible

                tables are too close to other tables, making it hard for a wheelchair or

                an electric mobility vehicle to fit.

 19. The barriers identified in the two previous paragraphs are only those that the

 Petitioner is personally aware of based on his experience and common sense as a

 person with disabilities, not based on scientific or expert evidence. All of the barriers

 in the Property, including those that were found and others that have yet to be found

 as of this time, are the cause of the Petitioner's legal damages; that is, the lack of full,

 free, and spontaneous access to the Property. Thus, it is the intention of the Petitioner

 to use discovery mechanisms to seek out, identify, and point out all architectural

 barriers related to the Petitioner's disability, so that there may be full and equal access

 to the Property. After identifying the barriers, the Petitioner intends to ask the Court

 to amend the allegations in order to adapt them to the discovered evidence related to

 the ADAAG violations that are yet unknown, in keeping with the holding of the First

 Circuit in Suarez-Torres v. Panadería y Repostería España, Inc., supra (“several

 circuits have held that an ADA plaintiff who has filed suit after encountering a

 barrier




                                             12
[CERTIFIED TRANSLATION]
        Case 3:21-cv-01224-SCC Document 1-1 Filed 05/13/21 Page 13 of 29
        CG2021CV00863 04/12/2021 12:57:01 pm Entry No. 1 Page 13 of 28


 barrier in a place of public accommodation may challenge all other barriers on that

 property related to her disability, including those of which she was unaware when

 she initially filed her complaint.”).

 20. The Petitioner has been discouraged, and currently feels discouraged, from

 visiting the Property because he knows that he cannot access the goods, services,

 accommodations, privileges, advantages, and facilities of the Property without

 submitting himself to discrimination once again. The Petitioner is aware of the goods

 and services offered at the Property and will return to the Property once the barriers

 are eliminated.

 21. The Respondents knew, or should have known, that the Property was and is

 inaccessible; that the conditions of the Property violate federal law and interfere with

 (or deny) access by persons with disabilities. Additionally, the Respondents have the

 financial resources to eliminate these barriers from the Property (without much

 difficulty or expense), and to make the Property accessible to the Petitioner. To date,

 however, the Respondents refuse to eliminate said barriers.

 22. The Respondents have had and enjoyed enough control and authority to modify

 the Property to eliminate barriers and comply with the applicable federal standards.

 The Respondents have not eliminated said barriers and have not modified the

 Property to comply with the applicable accessibility standards. The Respondents

 have intentionally kept the Property in its current state and intentionally refrained

 from altering the Property for it to comply with the accessibility standards.

 23. The Petitioner affirmatively alleges that the continuous presence of tangible and

 intangible barriers at the Property is so obvious and open that it reflects the

 discriminatory intent of the Respondents. The nature of the deviations from the

 federal standards does not suggest a failure to comply with the regulations due to

 mere




                                           13
[CERTIFIED TRANSLATION]
       Case 3:21-cv-01224-SCC Document 1-1 Filed 05/13/21 Page 14 of 29
       CG2021CV00863 04/12/2021 12:57:01 pm Entry No. 1 Page 14 of 28


 mere negligence or human error. The existing noncompliance is so substantial that

 it is obvious to a casual observer of average intelligence with no expertise regarding

 the accessible design standards or without experience with architectural barriers

 because he or she does not have a disability. This is why the Petitioner believes, and

 therefore affirmatively alleges, that the discriminatory intention includes a conscious

 and pondered refusal to adhere to relevant construction standards; contempt towards

 the construction plans and permits issued for the Property; a conscious decision to

 maintain the architectural design (as it currently stands) at the Property, [and] the

 decision to not eliminate the architectural barriers [and] to keep the Property in a

 state of noncompliance driven by profit. It is affirmatively alleged that the Petitioner

 [sic] has sought to engage in unfair competition with its competitors by not investing

 money in complying with the federal mandate, even though its competitors have to

 invest in compliance, which affects other financial factors. The architectural barriers

 at the Property are not isolated (or temporary) interruptions in access due to

 maintenance or repair work.

 24. Based on the Respondents’ noncompliance with the ADAAG, the Petitioner

 believes, and therefore alleges, that the Respondents have no internal policies,

 procedures, or documents related to efforts to ensure compliance with the ADA at

 the Property.

                             CAUSE OF ACTION
                      Americans with Disabilities Act of 1990

 25. The Petitioner herein incorporates the allegations contained in the preceding

 paragraphs.

 26. Title III of the ADA essentially provides that no individual shall be treated

 unequally for reason of disability in the full and equal enjoyment (or use) of goods,

 services, facilities, privileges, and accommodations offered by any person who is an




                                           14
[CERTIFIED TRANSLATION]
        Case 3:21-cv-01224-SCC Document 1-1 Filed 05/13/21 Page 15 of 29
        CG2021CV00863 04/12/2021 12:57:01 pm Entry No. 1 Page 15 of 28


 owner, lessor, lessee, or operator of a place of public accommodation. 42 U.S.C. §

 12182 (a).

 27. The Respondents discriminated against the Petitioner by denying him the full

 and equal enjoyment of and access to the goods, services, privileges, and

 accommodations of the Property during each visit and each time that the Petitioner

 decided not to visit the place.

 28. The ADA sets forth different standards depending on when the physical

 structure was built and whether the facility has been altered since January 26, 1992.

 28 CFR §§ 36.401, 36.402. Properties “existing” prior to January 26, 1992, must

 eliminate barriers that prevent access by persons with disabilities when the

 elimination of same is “readily achievable”. 42 U.S.C. § 12182 (b) (2) (A) (iv); 28

 CFR § 36.304. Structures designed and built to be occupied for the first time after

 January 26, 1993 must be accessible to persons with disabilities, unless the entity is

 able to show that it is “structurally impracticable”. 42 USC § 12183 (a). Finally,

 alterations after January 26, 1992, must be made to ensure that, to the “maximum

 extent feasible”, the altered portions of the facilities are accessible. 28 CFR § 36.402

 (a) (1).

 29. The design standards, ADAAG, were first published in 1991 and are codified

 in 28 CFR Part 36, Appendix A (1991 ADAAG). The most recent ADA design

 standards were first published in 2010 and codified in 28 CFR Part 36, Subpart D

 (2010 ADAAG). Both standards can be found at www.ada.gov. All new

 constructions and modifications begun on or after March 15, 2012, must comply

 with the 2010 ADAAG.

 30. The Petitioner believes that the Property was designed to be occupied for the

 first time after January 26, 1993. See 28 CFR § 36.401.




                                           15
[CERTIFIED TRANSLATION]
        Case 3:21-cv-01224-SCC Document 1-1 Filed 05/13/21 Page 16 of 29
        CG2021CV00863 04/12/2021 12:57:01 pm Entry No. 1 Page 16 of 28



 31. The Petitioner believes that the Property is located in a place that was built after

 January 26, 1993. See 28 CFR § 36.401.

 32. The Petitioner believes that the Property was “altered” after January 26, 1993.

 The term “altered” or “alterations” includes, but is not limited to, remodeling,

 renovation, rehabilitation, historic restoration, changes or rearrangement of

 structural parts or elements, changes or rearrangement of the configuration of walls

 and changes in the counters, tables, or objects inside the Property.

 33. Alternatively, if the Property was not designed and built to be occupied for the

 first time after January 26, 1993, the Property is deemed an existing facility, in which

 case there is an obligation to eliminate architectural barriers that affect persons with

 disabilities to the extent that the elimination of said barriers is “readily achievable”.

 42 USC § 12182 (b) (2). The ADA establishes that, when evaluating whether the

 elimination of barriers is “readily achievable”, the factors to be considered include

 the “resources of the facility”, 42 USC § 12181 (9) (b), which include “the overall

 financial resources of any parent corporation or entity”, 28 CFR § 36.104. If the

 Respondents allege a lack of financial resources as an affirmative defense to excuse

 their noncompliance, the Petitioner does not accept said pretexts and intends to use

 discovery mechanisms in accordance with 28 C.F.R. § 36.104. § 36.104.

   FAILURE TO ELIMINATE BARRIERS IN AN EXISTING FACILITY

 34. The ADA specifically prohibits not eliminating the architectural barriers in

 existing facilities when such elimination is readily achievable. 42 USC § 12182 (b)

 (2) (A) (iv); 28 C.F.R. § 36.104.

 35. When an entity is able to demonstrate that the elimination of a barrier cannot be

 readily achieved, said entity must make sure that the goods, services, privileges, and

 accommodations are made available through alternative mechanisms, if said

 methods are readily achievable. § 12182 (b) (2) (A) (v).




                                            16
[CERTIFIED TRANSLATION]
        Case 3:21-cv-01224-SCC Document 1-1 Filed 05/13/21 Page 17 of 29
        CG2021CV00863 04/12/2021 12:57:01 pm Entry No. 1 Page 17 of 28



 36. In this regard, the Petitioner hereby alleges that the Respondents can readily

 eliminate the architectural barriers in the Property without much difficulty or

 expense, and that the Respondents violate the ADA by failing to eliminate said

 barriers when they could and can readily do so.

 37. Alternatively, if it is not “readily achievable” for the Respondents to eliminate

 the architectural barriers, the Respondents violated the ADA by failing to make their

 services available through alternative methods that were readily achievable.

                          FAILURE TO DESIGN AND BUILD
                            AN ACCESSIBLE FACILITY

 38. The Property was designed and built (or both) after January 26, 1992—

 activating the accessibility requirements of Title III of the ADA and the regulations

 established by the U.S. Department of Justice.

 39. The Respondents violated the ADA by designing and building (or both) the

 Property in a way that was not easily accessible to the public with physical

 disabilities, including the Petitioner, when doing so was structurally practical.

        FAILURE TO MAKE AN ALTERED FACILITY ACCESSIBLE

 40. The Petitioner believes, and therefore affirmatively alleges, that the Property

 has been altered (as the term “alteration” is defined by §§ 202.1, 202.3, 202.4) after

 January 26, 1992. 28 CFR §36.403; 49 CFR §37.43.

 41. The ADA also requires that facilities be altered to be easily accessible to persons

 with disabilities to the maximum extent feasible. 42 U.S.C. § 12183 (a) (2).

 42. The Respondents altered the Property in a way that violated the ADA and that

 made it not easily accessible to the public with physical disabilities, including the

 Petitioner.




                                           17
[CERTIFIED TRANSLATION]
        Case 3:21-cv-01224-SCC Document 1-1 Filed 05/13/21 Page 18 of 29
        CG2021CV00863 04/12/2021 12:57:01 pm Entry No. 1 Page 18 of 28




                          POLICIES AND PROCEUDRES

 43. The ADA also requires making reasonable modifications in policies, practices,

 or procedures, when necessary to provide equal access to the services, goods,

 privileges, or accommodations to persons with disabilities, unless the entity is able

 to demonstrate that making said modifications would fundamentally alter the nature

 thereof. 42 USC § 12182 (b) (2) (A) (ii).

 44. In this regard, the Respondents violated the ADA by failing to make reasonable

 modifications to its policies, practices, or procedures at the Property, when said

 modifications are necessary (without fundamentally altering the nature of the place

 of public accommodation) to allow for equal access to their goods, services,

 facilities, or accommodations.

 45. The Petitioner seeks any remedy available under the ADA (that is, permanent

 injunction, attorney’s fees, costs, and legal expenses) for the referenced violations.

 42 USC § 12205.

 46. The Respondent [sic] alleges that the failure to eliminate barriers has been

 conscious, voluntary, and intentional because:

         i.    The barriers described herein are clearly visible and tend to be obvious,

               even to a casual observer;

         ii.   The Respondents have never acknowledged that complying with the

               ADA is not a one-time effort, but rather a continuous obligation. They

               have refused to eliminate barriers or create alternatives to provide

               access;

         iii. The Petitioner [sic] is the owner, lessor, lessee, and/or operator of the

               Property, and, as such, has control over the conditions of same on a

               day-to-day basis. The Respondents have had the financial means and

               capacity to carry out the necessary remediation of the accessibility

               barriers, but have never been interested in doing so.

                                             18
[CERTIFIED TRANSLATION]
        Case 3:21-cv-01224-SCC Document 1-1 Filed 05/13/21 Page 19 of 29
       CG2021CV00863 04/12/2021 12:57:01 pm Entry No. 1 Page 19 of 28


         iv. Places of public accommodation must be accessible. There is a

              consequence if they are not: they can face a civil suit, whether initiated

              by the federal or state government, or by an individual. The Petitioner

              [sic] decided to not be proactive and not provide access on its own

              accord. The Respondents assumed an attitude that can be described as

              “let us wait, let us not do anything, we’ll deal with it if anything

              happens”. The ADA was signed into law on July 26, 1990, by then-

              President George H.W. Bush, after obtaining bipartisan approval. The

              Respondents have no excuse for evading their legal obligations, and

              ignorance of the law does not exempt from its consequences and

              compliance.

         v.   The Respondents ignore the experiences of persons with disabilities

              who are not able to shop, make personal commercial transactions, visit

              the doctor, or enjoy themselves as the majority of the people do. There

              are many places throughout Puerto Rico, such as the Respondents’

              Property, where the reasonable requirements of the ADA have been

              ignored. The ADA has the ability to make the difference between daily

              participation and daily exclusion.

         vi. The Respondents also ignore their own experiences in other places of

              public accommodation. In other words, the Respondents have seen that

              other places have accessible parking spaces, accessible restrooms,

              accessible counters, and many other elements that comply [with the

              standards], therefore they were and are aware of which are the types of

              access that should be provided to persons with disabilities.

         vii. The Respondents know that state and municipal permits are not the

              equivalent of compliance with the applicable accessibility laws. The

              Petitioner


                                           19
[CERTIFIED TRANSLATION]
        Case 3:21-cv-01224-SCC Document 1-1 Filed 05/13/21 Page 20 of 29
        CG2021CV00863 04/12/2021 12:57:01 pm Entry No. 1 Page 20 of 28



              Petitioner believes, and therefore alleges, that some of the municipal

              and state permits that the Respondents possess in order to operate their

              places of public accommodation expressly state that the permit to

              operate the business is not equivalent to a certification of compliance

              with the ADA.

         viii. The Petitioner believes, and therefore alleges, that there are

              certifications by architects, engineers, contractors, managers, and

              government employees certifying to the contrary (potentially

              fraudulently, subject to investigation and discovery) that the property

              complied with the ADA standards, in order to design, build, alter, or

              operate the Property in controversy in violation of the federal standards

              and regulations. The Respondents cannot rely on improper acts carried

              out by themselves or by third parties to justify the continuous operation

              of a place of public accommodation that violates the applicable federal

              standards and regulations.

         ix. The Respondents [sic] are not required to give written notice about the

              lack of accessibility. No other civil rights law allows businesses and

              places of public accommodation to discriminate without consequences

              until the victims of the discrimination notify the business that the law

              has been broken. If it were a requirement to give “notice” to the person

              who violates civil rights, the places of public accommodation would

              not be proactive in eliminating their architectural barriers. Instead,

              many would assume an attitude of “better to wait and deal with it if

              someone says and proves that they notified me about what is obviously

              wrong”. The ADA does not place the burden of action on the persons

              with disabilities that the law seeks to protect; the duty to be proactive

              rests with the place of public accommodation. If it were a requirement

                                           20
[CERTIFIED TRANSLATION]
        Case 3:21-cv-01224-SCC Document 1-1 Filed 05/13/21 Page 21 of 29
        CG2021CV00863 04/12/2021 12:57:01 pm Entry No. 1 Page 21 of 28


              to notify the establishment, the cost of notifying and proving that notice

              was given would fall on the person with disabilities, who usually

              already has limited financial means. For example, a written notice by

              a layperson would probably result in an extensive litigation and

              controversy of facts regarding whether said notice was actually served

              on a person with authority (as if it were a summons), whether it was

              mailed to the correct address (in a context in which many businesses

              operate informally and without mailing addresses), or controversies

              regarding whether the document was actually sent (forcing the disabled

              person to assume the cost of mailing letters by certified mail) or

              interminable controversies regarding whether the notice was sufficient,

              specific, or complete. Persons with disabilities encounter multiple

              barriers every day or refrain from going places because they know that

              they are not accessible (contrary to a person who does not suffer traffic

              accidents every day); therefore, persons with disabilities, if they were

              required to provide “notice”, would have to invest a lot of money in

              sending letters by certified mail or hand-delivering said notices to

              persons with authority. Requiring notices would prevent the court from

              concentrating on the substance of the federal mandate—accessibility—

              and would place procedural obstacles on the exercising of rights.

         x.   Establishing and managing a business requires compliance with many

              laws and standards. That is the cost of doing business. Those who

              decide to operate a place of public accommodation must comply with

              the applicable laws from the very first day. Anyone who decides to

              operate a place of public accommodation that from day one excludes or




                                          21
[CERTIFIED TRANSLATION]
        Case 3:21-cv-01224-SCC Document 1-1 Filed 05/13/21 Page 22 of 29
        CG2021CV00863 04/12/2021 12:57:01 pm Entry No. 1 Page 22 of 28



              limits access to persons with disabilities acts on their own accord. It is

              unthinkable that anyone would seek to delay (by requiring “notices”)

              or eliminate consequences for small or large enterprises that fail to pay

              taxes or that do not comply with the health and safety codes. Violating

              the rights of persons with disabilities must not be treated any

              differently. It is also unacceptable that “large” companies be required

              to comply while medium-size or small companies are not required to

              do so (or vice-versa), or that compliance be required depending on the

              place of incorporation of the company or on the national origin or race

              of the owners or shareholders of the company or business.

         xi. There are great federal initiatives to educate business owners about their

              obligations under the ADA, including the detailed website of the U.S.

              Department of Justice on ADA compliance (ada.gov), the direct line of

              the Department of Justice, extensive technical assistance materials

              provided by the Department of Justice, and the ten regional ADA

              centers financed by the federal government that provide in-depth

              resources and training in every state (adata.org). However, the

              Respondents have made no significant or proactive effort to comply

              with the ADA.

         xii. Based on their failure to comply, the Petitioner believes that the

              Respondents have never acknowledged that the ADA accessibility

              standards are extremely important. Said standards are not minor details

              or demanding rules; instead, they are essential to guaranteeing true

              accessibility. A door that is too narrow can make the difference between

              entering or not entering a business. A restroom with too little space can

              make the difference between using or not using the restroom. This being




                                          22
[CERTIFIED TRANSLATION]
        Case 3:21-cv-01224-SCC Document 1-1 Filed 05/13/21 Page 23 of 29
        CG2021CV00863 04/12/2021 12:57:01 pm Entry No. 1 Page 23 of 28


              said, it is important to point out that in order to impose liability under

              the ADA, the barrier does not need to fully exclude the Petitioner from

              entering or using the facility; it need only interfere with the Petitioner’s

              full and equal enjoyment of same. The ADAAG sets forth technical

              standards required for “full and equal enjoyment”. Therefore, if a

              barrier violates the ADAAG and said barrier is related to the Petitioner's

              disability, the Petitioner’s equal and full access is affected, which

              constitutes discrimination under the ADA.

         xiii. We know that persons with disabilities experience a loss of dignity,

              independence, personality, and pride associated with segregation and

              the lack of access to public accommodations. Beyond the Price Tag: An

              Economic Analysis of Title III of the Americans with Disabilities Act,

              20 Kan. J. L. & Pub. Pol’y 58, 76, 85 (Fall 2010). Accessibility barriers

              and segregation create social stigma and erode the self-esteem and

              independence of persons with disabilities. Stacey Menzel Baker, Jonna

              Holland and Carol Kaufman-Scarborough, How Consumers with

              Disabilities Perceive “Welcome” in Retail Servicescapes: A Critical

              Incident Study, 23 J. of Serv. Marketing 160, 167-168 (2007). Barriers

              also cause persons with disabilities to have an overall negative reaction

              to any retail environment, and to experience fear and discomfort in said

              environment. Carol Kaufman-Scarborough, Reasonable Access for

              Mobility-Disabled Persons is More Than Widening the Door, 75 J. of

              479-483-494(1999). See also, The Routledge Handbook of Designing

              Public Spaces for Young People: Processes, Practices and Policies for

              Youth        Inclusion (2020) (discussing the concept of access to a

              substantially similar experience, beyond physical access, from a

              scientific


                                           23
[CERTIFIED TRANSLATION]
        Case 3:21-cv-01224-SCC Document 1-1 Filed 05/13/21 Page 24 of 29
        CG2021CV00863 04/12/2021 12:57:01 pm Entry No. 1 Page 24 of 28



              scientific perspective); Moreno Llopis, Beatriz. La arquitectura al

              servicio de la discapacidad funcional. Diss. 2020; Cruz, Vanessa

              Vianna, et al. "Accessibility barriers for people with disabilities or

              reduced mobility: an integrative review." Research, Society and

              Development 9.4 (2020): 168943053; Carol Kaufman- Scarborough

              and Stacey Menzel Baker, Do People with Disabilities Believe the

              ADA Has Served Their Consumer Interests?, 39 J. of Consumer

              Aff. 1, 24 (Summer 2005); Baker, Stacey Menzel, Jonna Holland, and

              Carol Kaufman‐Scarborough. How Consumers with Disabilities

              Perceive “Welcome” in Retail Servicescapes: A Critical Incident

              Study. Journal of Services Marketing (2007); Realm, Public.

              Experiential Accessibility. Inaccessibility in the web is also one of the

              great modern challenges. Cohen, Alex H., Jorge E. Fresneda, and Rolph

              E. Anderson. What Retailers Need To Understand About Website

              Inaccessibility   And     Disabled    Consumers:      Challenges     And

              Opportunities. Journal of Consumer Affairs.

         xiv. The Petitioner vehemently rejects arguments stating that enforcing the

              ADA privately is not valid. The law must be observed regardless of

              whether the place of public accommodation is a small, medium or large

              entity. The ADA does not allow discriminating against some but not

              others. The prohibition of discrimination is absolute and applies equally

              to everyone. No distinction is made on the basis of the social or national

              origin, citizenship, or legal residence of the person who operates a place

              of public accommodation, whether it be a natural person or a legal

              entity. Complying with the physical accessibility standards of the ADA

              requires that business owners take proactive measures and, often, incur




                                           24
[CERTIFIED TRANSLATION]
        Case 3:21-cv-01224-SCC Document 1-1 Filed 05/13/21 Page 25 of 29
        CG2021CV00863 04/12/2021 12:57:01 pm Entry No. 1 Page 25 of 28



               costs. Unfortunately, in this case, neither the law nor the possibility of

               being faced with a civil action (by the government or by a private

               party) was incentive enough to stimulate voluntary compliance. The

               ADA was not enough to compel the Respondents to comply with the

               law and the objective of this Petition is to ensure compliance with what

               is mandated by law.

                            SECOND CAUSE OF ACTION
                          REHABILITATION ACT OF 1973
                          (Section 504, 29 U.S.C. § 701 et seq.)

    9. The preceding paragraphs are incorporated herein by reference.

    10.Section 504 provides that: “No otherwise qualified individual with a disability

       in the United States … shall, solely by reason of her or his disability, be

       excluded from the participation in, be denied the benefits of, or be subjected

       to discrimination under any program or activity receiving Federal financial

       assistance…” 29 U.S.C. § 794(a).

    11.The Petitioner is protected by Section 504 inasmuch as he is a person with a

       disability.

    12.The Petitioner is eligible to receive the benefits and services that are made

       available to the public at the Property.

    13.The Respondents and the Property operated a program or activity that is

       covered by the Rehabilitation Act and also received federal funding as part of

       their programs and activities.

    14.The Respondents’ behavior described in this allegation violated the

       Petitioner’s rights under the Rehabilitation Act by excluding the Petitioner or

       denying him benefits only because of his disability.

    15.The Respondents’ behavior reveals a deliberate indifference towards the

       rights of the Petitioner, inasmuch as the Respondents were aware or should




                                            25
[CERTIFIED TRANSLATION]
           Case 3:21-cv-01224-SCC Document 1-1 Filed 05/13/21 Page 26 of 29
           CG2021CV00863 04/12/2021 12:57:01 pm Entry No. 1 Page 26 of 28


           have been aware of their legal obligations under the federal legislation, yet

           they consciously ignored said obligations.

    16.The Petitioner suffered emotional anguish and damages as a result of the

           Defendants’ violation of the Rehabilitation Act.

    17.Pursuant to Section 505 of the Rehabilitation Act, the Plaintiff is entitled to

           compensation for damages, costs, litigation expenses, and attorney’s fees.

    18.In accordance with the ruling of the United States Supreme Court in

           Uzuegbunam v. Preczewski, 592 U.S.            (2021), 2021 WL 850106 (March

           8, 2021),3 we request nominal damages. In Uzuegbunam, a student was banned

           from preaching at the University of Georgia campus when he was a student. In

           an 8-1 decision in Uzuegbunam, the United States Supreme Court concluded

           that Chike Uzuegbunam could claim nominal damage from Georgia Gwinnett

           College, even when the university changed its discriminatory policy in

           response to the civil action brought by him. Judge Clarence Thomas penned

           the majority opinion and Justices Samuel Alito, Stephen Breyer, Amy Coney

           Barret, Neil Gorsuch, Elena Kagan, Brett Kavanaugh, and Sonia Sotomayor

           also joined in the majority opinion that put an end to the practice of “tactical

           mootness” in the context of federal causes of action. Said practice consists of

           alleging that a violation of rights has become moot in order to then move for

           the dismissal of the entire suit. Although a claim for injunctive relief can

           become moot if all of the requirements of the doctrine and is exceptions are

           met, the claim can still remain alive through a claim for nominal damages.

           Nominal damages represent a concrete victory for the claimant and also serve

           as the basis to determine who is the prevailing party in the civil proceeding. In

           this case, nominal damages are requested under (i) the ADA and (ii) the

           Rehabilitation Act.

   3 See   https://www.supremecourt.gov/opinions/20pdf/19-968_8nj9.pdf


                                               26
[CERTIFIED TRANSLATION]
       Case 3:21-cv-01224-SCC Document 1-1 Filed 05/13/21 Page 27 of 29
      CG2021CV00863 04/12/2021 12:57:01 pm Entry No. 1 Page 27 of 28



                                     REMEDIES

 WHEREFORE, the Petitioner very respectfully requests the following legal

 remedies:

    A. A declaratory judgment providing that the Respondents have breached the

       requirements of Title III of the ADA and the corresponding implementation

       regulations of the ADA; and that the Property is not fully accessible and able

       to be used independently by persons with limited mobility, such as the

       Petitioner.

    B. A permanent injunction in accordance with 42 USC § 12188 (a) (2) and 28

       CFR § 36.504 (a) ordering the Respondents to take all the steps necessary to

       eliminate the architectural barriers described in paragraph 17, as well as any

       other barrier that is subsequently discovered related to the limitations of the

       Petitioner, and so that their facilities comply with the requirements established

       in the ADA and its implementation regulations, so that their facilities are fully

       accessible to, and may be independently accessed by, persons with limited

       mobility.

    C. A permanent injunction pursuant to 42 USC § 12188 (a) (2) y 28 CFR §

       36.504 (a) ordering the Respondents to modify their policies, procedures,

       uses, and customs described in paragraph 18, to avoid discrimination in the

       future.

    D. An order stating that the court shall retain jurisdiction for a period of three

       years to oversee that the Respondents comply with the relevant requirements

       of the ADA and to make sure that the Respondents have adopted and follow

       an institutional policy that actually makes them remain fully in compliance

       with the law.

    E. In the event that the Respondents continue with their discriminatory

        conditions, it is hereby requested in accordance with 42 USC § 12188 (a) (2)

                                          27
[CERTIFIED TRANSLATION]
        Case 3:21-cv-01224-SCC Document 1-1 Filed 05/13/21 Page 28 of 29
        CG2021CV00863 04/12/2021 12:57:01 pm Entry No. 1 Page 28 of 28



       and 28 CFR § 36.504 that the closing and closure of the Property be ordered

       as a measure to stop the discriminatory conditions until the Respondents have

       irrefutably shown to the satisfaction of the court that the discrimination has

       been eliminated.

    F. Payment of costs and litigation expenses, in accordance with 42 USC § 12205.

    G. Payment of reasonable attorney’s fees not under the Puerto Rico Rules of Civil

       Procedure, but pursuant to the provisions of 42 U.S.C. § 12205 and 28 CFR §

       36,505[sic] and its binding and interpretative case authority.

    H. Compensatory damages pursuant to the Rehabilitation Act.

    I. Nominal damages pursuant to the Rehabilitation Act and the ADA, as

       established in Uzuegbunam v. Preczewski, 592 U.S. (2021).

    J. Any other remedy that is fair and appropriate.

       RESPECTFULLY SUBMITTED.

         Today, April 12, 2021.


                                        s/José Carlos Vélez Colón
                                        ATTY. JOSÉ CARLOS VÉLEZ COLÓN
                                        ATTORNEY REGISTRY NO.: 18913
                                        JVELEZ@VELEZLAWGROUP.COM


                                        421 AVE MUÑOZ RIVERA #205
                                        SAN JUAN, PR 00918

                                        1969 S ALAFAYA TRAIL #379
                                        ORLANDO, FL 32828-8732

                                        TEL.: (787) 599-9003
                                        TEL: (407) 267-7130
                                        FAX: N/A

                                        Counsel for the Petitioner




                                          28
               Case 3:21-cv-01224-SCC Document 1-1 Filed 05/13/21 Page 29 of 29



CERTIFICATE OF TRANSLATION
SPANISH TO ENGLISH

DOCUMENT: Complaint in the case of Faustino X. Betancourt Colón vs. Hospital Menonita Caguas, Inc., et als
          (original Spanish document consisting of 28 pages)


The undersigned, Margot A. Acevedo Chabert, USCCI, hereby certifies that she has been actively engaged as a professional translator
and interpreter (English <> Spanish) certified by the Administrative Office of the United States Courts since 2006 (Certificate No.
06-001), that she has an MA in Translation from the University of Puerto Rico, and that to the best of her knowledge and
understanding, the attached document is a true and correct translation of the original text provided for translation.

In Milwaukee, WI, on May 12, 2021


Margot A. Acevedo Chabert, USCCI
